UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7046



DEMETRIOUS ERIC BROWN, a/k/a Denrick        Eric
Brown, a/k/a Demmerick Eric Brown,

                                               Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; GENE M. JOHNSON,
Deputy Director; REFUS FLEMING, Regional
Director; DAVID GARRAGHTY, Chief Warden; S. J.
AVENT, Administrative Assistant Warden; J. D.
OATHS, Medical Administrator for the Virginia
Department of Corrections; J. CAPPS, Human
Rights Advocate; CHARLES ALLEN, Unit Manager;
B. PHILLIPS, Medical Administrator for (CMS);
ELLA KLUG, Regional Administrator for (CMS);
BETH KENNEDY, Regional Manager for (CMS); MIKE
PFEIFFER, Medical Operation Manager for (CMS);
ANNETTE HOLMES, Medical Administrator for
(CMS); K. HAMLIN, Head Nurse for (CMS); D.
SLOAN, LPN FOR (CMS); C. MANNING, LPN for
(CMS); ROY P. HARRIS, Prison Guard, Lieu-
tenant; VINCENT M. GORE, Doctor for (CMS); M.
VERNON SMITH, Doctor, Health Care Director;
DOCTOR SWETHER; DOCTOR SALIH,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-144-AM)


Submitted:   August 9, 2001                 Decided:   August 17, 2001
Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrious Eric Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Demetrious Eric Brown appeals the dismissal of his 42 U.S.C.A.

§ 1983 (West Supp. 2000) action alleging indifference to serious

medical need.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED

                                 2